DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 15: a file locker in functional communication with the data storage device and the plurality of user accounts that locks and unlocks project files from editing with respect to particular user accounts;
a real-time file editor in functional communication with the data storage device and the plurality of user accounts that processes edit requests to project files;
Claim 15: an edit auditor in functional communication with the real-time file editor and the data storage device that automatically records edits to project files;
Claim 15: a print job request utility in functional communication with a printing system via a network interface controller, with the plurality of user accounts, and with the data storage device such that it can send print requests to the printing system;
Claim 16: a bid manager that manages bids from contractor user accounts;
Claim 20: a notice publisher in functional communication with the file locker and with the data storage device that publishes an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification
The disclosure is objected to because of the following informalities: in the second paragraph on page 25 of applicant’s specification as filed {para. [0061] in the published application}, applicant concludes with “the real-time editor 250 may,” where it appears that applicant has not finished the sentence. 
Appropriate correction is required. Applicant is asked to review the specification to ensure that any other mistakes are addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 10-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 10, and 17, applicant recites “user accounts of the printing system are automatically granted user accounts in the project management system.” However, in the parent claim, applicant defines “a plurality of user accounts,” where it appears that these accounts apply for both “the project management system” and “the printing system”; thus, it would appear that a “user account” associated with “the project management system” would already have access to “the printing system.” It’s unclear, then, if applicant is introducing additional accounts that are distinct from those previously introduced. Appropriate correction and/or clarification is required.
Claims 11-14 are rejected based on their dependency. Accordingly, claims 2, 10-14, and 17 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, claim 9 is directed to a method, and claim 15 is directed to a system. Thus, independent claims 1, 9, and 15 are directed to a statutory category of invention.  
However, claims 1, 9, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of claim 1 is: 
a. generating a virtual collaborative plan room associated with a job and a plurality of user accounts, wherein users associated with the plurality of user accounts are able to be logged in concurrently;
b. receiving project files;
c. associating the project files with the job;
d. locking a file of the project files while being edited by an editing user account from the plurality of user accounts such that only the editing user account can generate edit requests on the locked file, thereby generating a locked file;
e. processing edit requests to the locked file from the plurality of user accounts in real-time thereby generating edits to project files;
f. automatically recording, in an audit record associated with the job, edits to project files;
g. unlocking the locked file thereby updating the project files;
h. sending a print request, including:
i. a copy of one or more project files;
ii. a printing parameter; and
iii. a printing price request;
i. receiving a printing price and associating the printing price with the print request; and
j. publishing the printing price to the plurality of users.

The abstract idea of claim 9 is:
a. generating a virtual collaborative plan room associated with a job and a plurality of user accounts, wherein users associated with the plurality of user accounts are able to be logged in concurrently;
b. receiving project files;
c. associating the project files with the job;
d. publishing a subset of the project files to a plurality of contractor user accounts along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts;
e. locking a file of the project files while being edited by an editing user account from the plurality of user accounts such that only the editing user account can generate edit requests on the locked file, thereby generating a locked file;
f. processing edit requests to the locked file from the plurality of user accounts in real-time thereby generating edits to project files;
g. automatically recording, in an audit record associated with the job, edits to project files;
h. unlocking the locked file thereby updating the project files;
i. sending a print request, including:
i. a copy of one or more project files;
ii. a printing parameter; and
iii. a printing price request;
j. receiving a printing price and associating the printing price with the print request; and
k. publishing the printing price to the plurality of users.
	
	The abstract idea of claim 15 is:
	a. a virtual collaborative plan room;
b. a plurality of user accounts able to login concurrently into the virtual collaborative plan room;
c. a plurality of project files associated with a job of the virtual collaborative plan room;
d. lock[ing] and unlock[ing] project files from editing with respect to particular user accounts;
e. process[ing] edit requests to project files;
f. automatically record[ing] edits to project files; and 
g. send[ing] print requests, including:
i. a copy of one or more project files;
ii. a printing parameter; and
iii. a printing price request.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at pricing a print request associated with a work product. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the mind. 
With respect to claim 1, an individual could mentally or by hand: create a collaborative space (e.g. a designated office) associated with a job and a plurality of users and accounts, wherein the users who visit “log in” via a paper record and work together; receive project files from users; associate the project files with a job; limit edits to one user at a time, thereby generating a “locked” file; incorporate edit requests to the locked file; record, in an audit record associated with the job, edits to project files; unlock the previously locked file by providing access to a second user; send a print request (e.g. to a FedEx store), including: a copy of one or more project files; a printing parameter (e.g. color or greyscale); and a printing price request; receive a printing price and associating the printing price with the print request; and publish the printing price to the plurality of users.
With respect to claim 9, an individual could mentally or by hand: create a collaborative space (e.g. a designated office) associated with a job and a plurality of users and accounts, wherein the users who visit “log in” via a paper record and work together; receive project files from users; associate the project files with a job; publish a subset of the project files to a plurality of contractor user accounts along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts; limit edits to one user at a time, thereby generating a “locked” file; incorporate edit requests to the locked file; record, in an audit record associated with the job, edits to project files; unlock the previously locked file by providing access to a second user; send a print request (e.g. to a FedEx store), including: a copy of one or more project files; a printing parameter (e.g. color or greyscale); and a printing price request; receive a printing price and associating the printing price with the print request; and publish the printing price to the plurality of users.
With respect to claim 15, an individual could mentally or by hand: create a collaborative space (e.g. a designated office) associated with a job and a plurality of users and accounts, wherein the users who visit “log in” via a paper record and work together; associate the project files with a job; limit edits to one user at a time and subsequently provide access to a second user; incorporate edit requests to the locked file; record edits to project files; send print requests (e.g. to a FedEx store), including: a copy of one or more project files; a printing parameter (e.g. color or greyscale); and a printing price request.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “computerized”; “network”; “project management system”; “network interface controller”; “processor”; “data storage device”; “printing system”; claim 9: “computerized”; “network”; “project management system”; “network interface controller”; “processor”; “data storage device”; “printing system”; claim 15: “computerized”; “network”; “data storage device”; “file locker”; “real-time file editor”; “edit auditor”; “print job request utility”; “printing system”; “network interface controller”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0035]-[0038], [0061] of applicant’s published application. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional descriptive elements describing the elements being “in functional communication with” each other may be helpful in describing the nature of those elements, but it does not serve to integrate the abstract idea into a practical application. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2, 10, and 17 further describe the nature, structure, and/or content of the “user accounts.” While helpful, this is not significantly more.
	Claims 3 includes the additional element of “serving…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind.
	Claims 4 and 11 include the additional element of “displaying…,” which is insignificant extra-solution activity, as per MPEP 2106.05(g). Presenting offers and gathering statistics is also recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner (see OIP Techs., MPEP 2106.05(d)), and therefore is not significantly more. 
	Claims 5, 8, and 14 include the additional element of “publishing…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind.
	Claims 6 and 13 include the additional element of “unlocking…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind.
	Claims 7 and 12 include the additional element of “preserving…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind.
Claim 3 includes the additional element of “serving…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind.
Claim 16 includes the additional element of “bid manager,” which is a generic computing element that amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Claims 18 includes the additional element of “display…,” which is insignificant extra-solution activity, as per MPEP 2106.05(g). Presenting offers and gathering statistics is also recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner (see OIP Techs., MPEP 2106.05(d)), and therefore is not significantly more. The “user interface[s]” is a generic computing element that amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).	
Claims 19 include the additional element of “preserves…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. The “file locker” is a generic computing element that amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).	
Claims 20 includes the additional element of “publishes…,” which is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. The “notice publisher,” “filer locker,” and “data storage device” are generic computing element that amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).	
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bly et al. (US 5220657) in view of Freedman (US 4839829).

Claims 1 and 15
Regarding claims 1 and 15, Bly discloses: a computerized system and method for printing and project collaboration over a network {collaboration among users in a networked workstation system; see col. 1, lines 20 to 25; printing described in col. 15, line 67 to col. 16, line 4}, comprising:
generating a virtual collaborative plan room within a project management system associated with a job and a plurality of user accounts {Fig. 2 depicts virtual collaborative plan room within a project management system, e.g. ViewPoint by Xerox, that’s generated on desktop 32 and associated with a job, e.g. shared book 40; col. 15, lines 60 to 65; col. 16, lines 9 to 18; col. 16, lines 30 to 35; examiner notes that applicant has not positively defined a virtual collaborative plan room; accordingly, given plain meaning and broadest reasonable interpretation, this encompasses a forum for planning collaboration activities, e.g. the user interface in Fig. 2; plurality of user accounts suggested by field 70 with accompanying username, as depicted in Fig. 15; col. 21, lines 60 to 63}, wherein users associated with the plurality of user accounts are able to be logged in concurrently {shared structured data objects are intended to allow several professional users to edit or otherwise work concurrently on the same publication, where users would be logged in to edit; col. 11, lines 59 to 62};
receiving project files over the network via a network interface controller {ethernet local area network (LAN) 12, to which a number of devices, including file server 16, are connected, i.e. a network interface controller that receives project files; col. 15, lines 25 to 30};
associating the project files with the job {shared book window 42 contains a listing of all local entries 44 that are contained in shared book 40, where each entry 44 corresponds to a part of a publication, for example, and the entries are displayed in the order of their appearance in the publication, i.e. project files associated with the job; col. 19, lines 3 to 7};
locking a file of the project files while being edited by an editing user account from the plurality of user accounts such that only the editing user account can generate edit requests on the locked file {Lock command symbol 61, which, when selected by the user, locks the access of this entry 44A exclusively to the invoking user, i.e. locking a file of the project files while being edited by an editing user account such that only the editing user account can generate edit requests; col. 21, lines 36 to 39}, thereby generating a locked file {as evidenced by Lock command symbol 61; col. 21, lines 36 to 39};
processing edit requests to the locked file using a processor from the plurality of user accounts in real-time thereby generating edits to project files {processing edit requests to the locked file from the plurality of user accounts thereby generating edits to project files described in col. 25, lines 47 to 56; system 10 enables real-time processing; col. 15, lines 36 to 41; note that processor described in col. 15, lines 41 to 45};
automatically recording, in an audit record associated with the job and stored on a data storage device, edits to project files {under column “Rev” in Fig. 2, an audit record associated with the job that corresponding to edits to the project files is depicted; col. 19, lines 44 to 46; note that data storage device defined by computer 24, storage services 16 and 24; col. 15, lines 35 to 41};
unlocking the locked file thereby updating the project files {after "Save" function is performed, the saved entry or entries are automatically unlocked by the implementation because an entry "Save" operation connotes the completion of the task of entry modification; col. 25, lines 64 to 67; note that action completed with updating of project files; col. 26, lines 1 to 5};
sending, over the network, a print request to a printing system {printer 38 is an iconic representation of printer 22 or printing system on LAN 12; document 35 can be moved from keyboard 25 onto printer icon 38 and will be printed at printer 22; col. 15, line 67 to col. 16, line 4}, including: 
a copy of one or more project files {document 35 defines a virtual copy of information stored in memory sent to the printer 22; col. 16, lines 1 to 4};
a printing parameter {printing gives the user an option of repaginating the files which are to be printed, i.e. a printing parameter; col. 36, lines 25 to 26}.
	Bly also discloses, with respect to claim 15: a data storage device in functional communication with the virtual collaborative plan room and with the plurality of user accounts including a
plurality of project files associated with a job of the virtual collaborative plan room {data storage device defined by computer 24, storage services 16 and 24 that are in functional communication with the virtual collaborative plan room and with the plurality of user accounts including a plurality of project files associated with a job of the virtual collaborative plan room; col. 15, lines 35 to 41}}; a file locker in functional communication with the data storage device and the plurality of user accounts that locks and unlocks project files from editing with respect to particular user accounts {Lock command symbol 61, which represents the functionality of a file locker, when selected by the user, locks the access of this entry 44A exclusively to the invoking user, i.e. locks and unlocks project files from editing with respect to particular user accounts; col. 21, lines 36 to 39}; a real-time file editor in functional communication with the data storage device and the plurality of user accounts that processes edit requests to project files {editing functionality, i.e. a real-time file editor in functional communication with the data storage device and the plurality of user accounts that processes edit requests to project files, described in col. 25, lines 47 to 56; system 10 enables real-time processing; col. 15, lines 36 to 41}; an edit auditor in functional communication with the real-time file editor and the data storage device that automatically records edits to project files {under column “Rev” in Fig. 2, edit auditor functionality depicted, since it automatically records edits to project files; col. 19, lines 44 to 46}; print job request utility in functional communication with a printing system via a network interface controller, with the plurality of user accounts, and with the data storage device such that it can send print
requests to the printing system {printer 38 is an iconic representation of printer 22 or print job request utility in functional communication with a printing system on LAN 12; document 35 can be moved from keyboard 25 onto printer icon 38 and will be printed at printer 22; col. 15, line 67 to col. 16, line 4}. 
Bly doesn’t explicitly disclose: a printing price request; receiving a printing price from the printing system and associating the printing price with the print request; and publishing the printing price to the plurality of users.
However, Freedman teaches a similar system for automated printing control that includes: a printing price request; receiving a printing price from the printing system and associating the printing price with the print request; and publishing the printing price to the plurality of users {request from user also encompasses pricing, which is associated with a price for the particular print request; this calculated pricing being received from the system and subsequently printed, i.e. published, for users; col. 10, lines 15 to 35}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly to include the pricing features of Freedman. Given that Bly is directed to collaborating on a project that includes print services {col. 14, lines 5 to 10}, one of ordinary skill in the art would have been motivated to look to solutions that facilitate pricing of print jobs, as taught by Freedman, thereby ensuring that the selected print job meets user requirements, including cost {col. 2, lines 39 to 51 of Freedman}. One of ordinary skill in the art would have been motivated to price print jobs for cost optimization, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly with Freedman.   

Claim 3
Regarding claim 3, the combination of Bly and Freedman discloses the features of claim 1. Bly further discloses: serving a project file download to a user account of the plurality of user accounts {user may retrieve a copy of shared book 40 to the user's desktop 32, i.e. a project file download; col. 8, lines 42 to 45; note that user accounts references with respect to access privileges; col. 28, lines 37 to 41}. 

Claims 4 and 18
Regarding claims 4 and 18, the combination of Bly and Freedman discloses the features of claims 1 and 15, respectively. Bly further discloses: displaying, to the plurality of user accounts in real-time, edits made on the locked file {entry 44 that has been edited but not yet saved will have a "+" sign 49 appended to the version number in shared book window 42, i.e. a real-time display of edits made on the locked file; Fig. 2; col. 32, lines 1 to 5}; user interfaces of the plurality of user accounts display, to the plurality of user accounts in real-time, edits made on the locked file {entry 44 on a user interface that has been edited but not yet saved will have a "+" sign 49 appended to the version number in shared book window 42, i.e. a real-time display of edits made on the locked file; Fig. 2; col. 32, lines 1 to 5}.

Claim 6
Regarding claim 6, the combination of Bly and Freedman discloses the features of claim 1. Bly further discloses: unlocking the locked file for another editing user account such that the editing user account and the another editing user account are able to edit the locked file concurrently {shared structured data objects are intended to allow several professional users to edit or otherwise work concurrently on the same publication or file; col. 11, lines 59 to 62; unlocking for another editing user described in col. 24, lines 24 to 26}.


Claims 7 and 19
Regarding claims 7 and 19, the combination of Bly and Freedman discloses the features of claims 1 and 15, respectively. Bly further discloses: the step of unlocking the locked file includes preserving a pre-edited version of the locked file within the job {previous versions of an edited entry kept on remote server 16, i.e. preserving a pre-edited version; col. 20, lines 40 to 45; note that unlocking step occurs when saving, i.e. preserving; col. 33, lines 38 to 40}; the file locker preserves a pre-edited version of a locked file within the job before unlocking the locked file {previous versions of an edited entry kept on remote server 16, i.e. the file locker preserves a pre-edited version of a locked file; col. 20, lines 40 to 45}.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Bly and Freedman, further in view of Figlin (US 20160140501).

Claims 2 and 17
Regarding claims 2 and 17, the combination of Bly and Freedman discloses the features of claims 1 and 15, respectively. Bly further discloses: user accounts of the printing system {printer 22, i.e. printing system, described in col. 15, line 67 to col. 16, line 4; user accounts suggested by field 70 with accompanying username, as depicted in Fig. 15, where it’s understood these are the user accounts that engage the printing system; col. 21, lines 60 to 63}.
The combination of Bly and Freedman doesn’t explicitly disclose: user accounts of the printing system are automatically granted user accounts in the project management system.
However, Figlin teaches a similar system for collaborative project execution. Figlin discloses: users are 5automatically granted user accounts in the project management system {new member can be automatically granted permission to access the project space via the link or from a GUI of a deployment cockpit; para. [0048]; note that this account activation; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman to include the account granting features of Figlin. Given that Bly is directed to collaborating on a project that includes multiple business services {col. 14, lines 5 to 10}, one of ordinary skill in the art would have been motivated to look to solutions that streamline access, as taught by Figlin, thereby enabling multiple users to contribute to projects {para. [0002] of Figlin}. One of ordinary skill in the art would have been motivated to reduce obstacles to collaboration, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman with Figlin.   

Claims 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Bly and Freedman, further in view of Harper et al. (US 20120095829).

Claims 5 and 16
Regarding claims 5 and 16, the combination of Bly and Freedman discloses the features of claim 1 and 15, respectively, but doesn’t explicitly disclose: publishing a subset of the project files to a plurality of contractor user accounts along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts; a bid manager that manages bids 20from contractor user accounts.
However, Harper teaches a similar system for managing contracts and bids. Harper discloses: publishing a subset of the project files to a plurality of contractor user accounts {system receives specific project parameters, i.e. a subset of the project files, from at least one builder and publishes to a display accessed by the contractor; para. [0004], [0035], [0051]; accounts described in para. [0041]} along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts {request for bid described in para. [0050]; receiving and mechanism for storing bids from the plurality of contractors described in para. [0066]}; a bid manager that manages bids 20from contractor user accounts {system for managing bids, i.e. a bid manager, receives specific project parameters and bids; para. [0004], [0035], [0051]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman to include the contractor and bid features of Harper. Given that Bly is directed to collaborating on a project that includes contracts {col. 12, lines 10 to 15}, one of ordinary skill in the art would have been motivated to look to solutions that facilitate submitted contract and bid consistency {para. [0003] of Harper}, thereby reducing inefficiencies in business operations. One of ordinary skill in the art would have been motivated to reduce inefficiencies in operations, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman with Harper.   

Claim 9
Regarding claim 9, Bly discloses: a computerized method for printing and project collaboration over a network {collaboration among users in a networked workstation system; see col. 1, lines 20 to 25; printing described in col. 15, line 67 to col. 16, line 4}, comprising the steps of 
generating a virtual collaborative plan room within a project management system associated with a job and a plurality of user accounts {Fig. 2 depicts virtual collaborative plan room within a project management system, e.g. ViewPoint by Xerox, that’s generated on desktop 32 and associated with a job, e.g. shared book 40; col. 15, lines 60 to 65; col. 16, lines 9 to 18; col. 16, lines 30 to 35; examiner notes that applicant has not positively defined a virtual collaborative plan room; accordingly, given plain meaning and broadest reasonable interpretation, this encompasses a forum for planning collaboration activities, e.g. the user interface in Fig. 2; plurality of user accounts suggested by field 70 with accompanying username, as depicted in Fig. 15; col. 21, lines 60 to 63}, wherein users associated with the plurality of user accounts are able to be logged in concurrently {shared structured data objects are intended to allow several professional users to edit or otherwise work concurrently on the same publication, where users would be logged in to edit; col. 11, lines 59 to 62};
receiving project files over the network via a network interface controller {ethernet local area network (LAN) 12, to which a number of devices, including file server 16, are connected, i.e. a network interface controller that receives project files; col. 15, lines 25 to 30};
associating the project files with the job {shared book window 42 contains a listing of all local entries 44 that are contained in shared book 40, where each entry 44 corresponds to a part of a publication, for example, and the entries are displayed in the order of their appearance in the publication, i.e. project files associated with the job; col. 19, lines 3 to 7};
locking a file of the project files while being edited by an editing user account from the plurality of user accounts such that only the editing user account can generate edit requests on the locked file {Lock command symbol 61, which, when selected by the user, locks the access of this entry 44A exclusively to the invoking user, i.e. locking a file of the project files while being edited by an editing user account such that only the editing user account can generate edit requests; col. 21, lines 36 to 39}, thereby generating a locked file {as evidenced by Lock command symbol 61; col. 21, lines 36 to 39};
processing edit requests to the locked file using a processor from the plurality of user accounts in real-time thereby generating edits to project files {processing edit requests to the locked file from the plurality of user accounts thereby generating edits to project files described in col. 25, lines 47 to 56; system 10 enables real-time processing; col. 15, lines 36 to 41; note that processor described in col. 15, lines 41 to 45};
automatically recording, in an audit record associated with the job and stored on a data storage device, edits to project files {under column “Rev” in Fig. 2, an audit record associated with the job that corresponding to edits to the project files is depicted; col. 19, lines 44 to 46; note that data storage device defined by computer 24, storage services 16 and 24; col. 15, lines 35 to 41};
unlocking the locked file thereby updating the project files {after "Save" function is performed, the saved entry or entries are automatically unlocked by the implementation because an entry "Save" operation connotes the completion of the task of entry modification; col. 25, lines 64 to 67; note that action completed with updating of project files; col. 26, lines 1 to 5};
sending, over the network, a print request to a printing system {printer 38 is an iconic representation of printer 22 or printing system on LAN 12; document 35 can be moved from keyboard 25 onto printer icon 38 and will be printed at printer 22; col. 15, line 67 to col. 16, line 4}, including: 
a copy of one or more project files {document 35 defines a virtual copy of information stored in memory sent to the printer 22; col. 16, lines 1 to 4};
a printing parameter {printing gives the user an option of repaginating the files which are to be printed, i.e. a printing parameter; col. 36, lines 25 to 26}.
Bly doesn’t explicitly disclose: publishing a subset of the project files to a plurality of contractor user accounts along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts; a printing price request; receiving a printing price from the printing system and associating the printing price with the print request; and publishing the printing price to the plurality of users.
However, Freedman teaches a similar system for automated printing control that includes: a printing price request; receiving a printing price from the printing system and associating the printing price with the print request; and publishing the printing price to the plurality of users {request from user also encompasses pricing, which is associated with a price for the particular print request; this calculated pricing being received from the system and subsequently printed, i.e. published, for users; col. 10, lines 15 to 35}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly to include the pricing features of Freedman. Given that Bly is directed to collaborating on a project that includes print services {col. 14, lines 5 to 10}, one of ordinary skill in the art would have been motivated to look to solutions that facilitate pricing of print jobs, as taught by Freedman, thereby ensuring that the selected print job meets user requirements, including cost {col. 2, lines 39 to 51 of Freedman}. One of ordinary skill in the art would have been motivated to price print jobs for cost optimization, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly with Freedman.   
The combination of Bly and Freedman doesn’t explicitly disclose: publishing a subset of the project files to a plurality of contractor user accounts along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts.
However, Harper teaches a similar system for managing contracts and bids. Harper discloses: publishing a subset of the project files to a plurality of contractor user accounts {system receives specific project parameters, i.e. a subset of the project files, from at least one builder and publishes to a display accessed by the contractor; para. [0004], [0035], [0051]; accounts described in para. [0041]} along with a request for a bid and receiving and storing bids from the plurality of contractor user accounts {request for bid described in para. [0050]; receiving and mechanism for storing bids from the plurality of contractors described in para. [0066]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman to include the contractor and bid features of Harper. Given that Bly is directed to collaborating on a project that includes contracts {col. 12, lines 10 to 15}, one of ordinary skill in the art would have been motivated to look to solutions that facilitate submitted contract and bid consistency {para. [0003] of Harper}, thereby reducing inefficiencies in business operations. One of ordinary skill in the art would have been motivated to reduce inefficiencies in operations, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman with Harper.   

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Bly and Freedman, further in view of Levine et al. (US 20140043646).

Claims 8 and 20
Regarding claim 8, the combination of Bly and Freedman discloses the features of claim 1, but doesn’t explicitly disclose: publishing an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited; a notice publisher in functional communication with the file locker and with the data storage device that publishes an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited.
However, Levine teaches a similar system for notifying users of changes to documents. Levine discloses: publishing an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited {changes made to the electronic version of the printed document will be tracked for changes and the user 104b will be notified, i.e. publishing a noticed related to a particular edited file to a user account, of the changes once every week; para. [0026]}; a notice publisher in functional communication with the file locker and with the data storage device that publishes an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited {notice publisher functionality and associated module described in para. [0026]: changes made to the electronic version of the printed document will be tracked for changes and the user 104b will be notified, i.e. publishes an edit notice relating to a particular edited file to a user account that had previously generated the print request}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman to include the edit notification features of Levine. Given that Bly is directed to multi-user collaboration on a project {col. 1, lines 20 to 25}, one of ordinary skill in the art would have been motivated to provide a means for determining changes made to a document after an event, e.g. printing {para. [0006] of Levine}, thereby assisting the user in recognizing whether the document has been edited and/or is the most up-to-date document. One of ordinary skill in the art would have been motivated to track edits to work products, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Freedman with Levine.   

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Bly, Freedman, and Harper, further in view of Figlin. 

Claim 10
Regarding claim 10, the combination of Bly, Freedman, and Harper discloses the features of claim 9. Bly further discloses: user accounts of the printing system {printer 22, i.e. printing system, described in col. 15, line 67 to col. 16, line 4; user accounts suggested by field 70 with accompanying username, as depicted in Fig. 15, where it’s understood these are the user accounts that engage the printing system; col. 21, lines 60 to 63}.
The combination of Bly, Freedman, and Harper doesn’t explicitly disclose: user accounts of the printing system are automatically granted user accounts in the project management system.
However, Figlin teaches a similar system for collaborative project execution. Figlin discloses: users are 5automatically granted user accounts in the project management system {new member can be automatically granted permission to access the project space via the link or from a GUI of a deployment cockpit; para. [0048]; note that this account activation; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Freedman, and Harper to include the account granting features of Figlin. Given that Bly is directed to collaborating on a project that includes multiple business services {col. 14, lines 5 to 10}, one of ordinary skill in the art would have been motivated to look to solutions that streamline access, as taught by Figlin, thereby enabling multiple users to contribute to projects {para. [0002] of Figlin}. One of ordinary skill in the art would have been motivated to reduce obstacles to collaboration, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Freedman, and Harper with Figlin.   

Claim 11
Regarding claim 11, the combination of Bly, Freedman, Harper, and Figlin discloses the features of claim 10. Bly further discloses: displaying, to the plurality of user accounts in real-time, edits made on the locked file {entry 44 that has been edited but not yet saved will have a "+" sign 49 appended to the version number in shared book window 42, i.e. a real-time display of edits made on the locked file; Fig. 2; col. 32, lines 1 to 5}.


Claim 12
Regarding claim 12, the combination of Bly, Freedman, Harper, and Figlin discloses the features of claim 11. Bly further discloses: the step of unlocking the locked file includes preserving a pre-edited version of the locked file within the job {previous versions of an edited entry kept on remote server 16, i.e. preserving a pre-edited version; col. 20, lines 40 to 45; note that unlocking step occurs when saving, i.e. preserving; col. 33, lines 38 to 40}.

Claim 13
Regarding claim 13, the combination of Bly, Freedman, Harper, and Figlin discloses the features of claim 12. Bly further discloses: unlocking the locked file for another editing user account such that the editing user account and the another editing user account are able to edit the locked file concurrently {shared structured data objects are intended to allow several professional users to edit or otherwise work concurrently on the same publication or file; col. 11, lines 59 to 62; unlocking for another editing user described in col. 24, lines 24 to 26}.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable the combination of Bly, Freedman, Harper, and Figlin, further in view of Levine. 

Claim 14
Regarding claim 14, the combination of Bly, Freedman, Harper, and Figlin discloses the features of claim 13, but doesn’t explicitly disclose: publishing an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited.
However, Levine teaches a similar system for notifying users of changes to documents. Levine discloses: publishing an edit notice relating to a particular edited file to a user account that had previously generated the print request associated with the particular edited file before it had been edited {changes made to the electronic version of the printed document will be tracked for changes and the user 104b will be notified, i.e. publishing a noticed related to a particular edited file to a user account, of the changes once every week; para. [0026]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Freedman, Harper, and Figlin to include the edit notification features of Levine. Given that Bly is directed to multi-user collaboration on a project {col. 1, lines 20 to 25}, one of ordinary skill in the art would have been motivated to provide a means for determining changes made to a document after an event, e.g. printing {para. [0006] of Levine}, thereby assisting the user in recognizing whether the document has been edited and/or is the most up-to-date document. One of ordinary skill in the art would have been motivated to track edits to work products, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Freedman, Harper, and Figlin with Levine.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Project management collaboration tools” by Stewart (NPL attached);
US 20070016514, directed to managing contract procurement;
US 20120233555, directed to real-time multi-user collaborative editing;
US 20130163034, directed to vendor selection method and system for wide format printing;
US 5146344, directed to printing system with automatic statistical compilation and billing;
US 20170053288, directed to cloud based customer relationship mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/22/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689